— Proceeding in the Surrogate’s Court of Queens county for the judicial settlement of the account of proceedings of the executrix of the last will and testament of the decedent, who died March 14, 1933. As an incident to the accounting, there was litigated an alleged claim of Clinton L. Wolfe upon a certain cheek for $1,000, dated March 10, 1933, signed by the decedent and drawn upon the National City Bank of New York, Bowery Branch. The body of the check, aside from the printing thereon, was in the handwriting of the claimant. The executrix contested the claim upon the hearing upon the ground that the proof of delivery of the cheek and of the consideration for it was insufficient. A decree dismissing the claim upon the merits was entered. Claimant appeals. Decree unanimously affirmed, with costs to the respondent-executrix, payable out of the estate. The notice of claim in the record has been disregarded. No opinion. Present — Lazansky, P. J., Davis, Adel, Taylor and Close, JJ.